DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “wherein said thermoelectric power sources operate with matching operating characteristics to one another”.  The originally filed disclosure is silent regarding this limitation; therefore the limitation is new matter.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “monitoring device” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20140199641 A1) in view of Thiele (US 3005487 A).
Chian discloses a valvular control circuit comprising a first valve element (pilot valve 137, Fig. 1) coupled with a manual drive member (button; see para. 40) to generate a pilot light (para. 40), a second valve element (main valve 139) coupled with a second valve switch (solenoid and/or control relay that actuates the valve, see para. 36), a control and command unit (110, Fig. 1) coupled with a DC/DC electric voltage converter (180; para. 21) and able to command said second valve switch via a command signal (para. 20), a single thermoelectric power source (160 alone, or 120+160+170 together; see para. 36) coupled with said DC/DC electric voltage converter (180) to feed said control and command unit (para. 19), and wherein the thermoelectric power source is also coupled (electrically or communicably coupled) with at least one of either said first valve element or said second valve element to feed the at least of either said first valve element or said second valve element (para. 36), said thermoelectric power sources both being fed by said pilot light (pilot light powers the device 160; see para. 36).

Chian fails to disclose: 
wherein the single thermoelectric power source comprises first and second thermoelectric power sources, said thermoelectric power sources are separated and distinct one with respect to the other.
Thiele teaches a gas valve control comprising first and second thermoelectric power sources (thermocouples 90, 92) (col. 1, lines 33-50; col. 5, lines 4-50), said thermoelectric power sources coupled to the gas valves (main valve 40 and starting valve 30) to feed the gas valves, said thermoelectric power sources are separated and distinct one with respect to the other.  
Thiele teaches having a dedicated thermoelectric power source to energize each valve, and that having two power sources provides for a time delay between opening the starting valve and the main gas valve (col. 6, lines 13-31).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian where the thermoelectric power source comprises first and second thermoelectric power sources (the first thermoelectric power source can be the original thermoelectric power source disclosed by Chian; and the modification can add a second thermoelectric power source to power one or more of the gas valves), where the second thermoelectric power source is coupled with at least one of either said first valve element or said second valve element to feed the at least one of either said first valve element or said second valve element, and where said thermoelectric power sources are separated and distinct one with respect to the other.  The modification provides several advantages.  
First, having an additional power source provides more power to power the valves.  The thermoelectric power source disclosed by Chian powers many devices (controller 110, igniter 140, valves 130, and more; see para. 36); therefore, an additional power can assist the thermoelectric power source disclosed by Chian.  Moreover, additional power may be necessary, especially if the valves are larger or more heavy-duty, so having a second power source can provide more power to the system.  Second, having a second power source provides redundancy in case the first power source fails.  And third, having two power sources can provide a time delay between opening the first valve (pilot 137) and the second valve (main 139) of Chian.  It is important that the pilot flame is stabilized before the main burner is ignited.  Therefore, the time delay would cause the main valve to supply fuel to the main burner only until the pilot flame is stabilized.  

Regarding claim 2, Chian discloses wherein said first valve element  (137) is coupled with a first valve switch (solenoid and/or control relay that actuates the valve, see para. 36) and said control and command unit (110) is able to command said first valve switch by means of a command signal (para. 20).  
Regarding claim 3, modified Chian discloses wherein said first thermoelectric power source is coupled (electrically or communicably coupled) with said second valve element, and said second thermoelectric power source is coupled with said first valve element (Chian discloses in para. 36 wherein the thermoelectric power source powers both valves; Thiele teaches, in col. 5, line 74 - col. 6, line, 22, wherein said first thermoelectric power source 92 is coupled with said second valve element 40, and said second thermoelectric power source 90 is coupled with said first valve element 30).  
Regarding claim 4, modified Chian discloses (see Thiele for citations) wherein said second thermoelectric power source (90) is coupled (indirectly coupled via intermediate structures such as line 75 and the structure shown in Fig. 4) with said first valve element (30) and with said second valve element (40).  
Regarding claim 10, modified Chian discloses (see Thiele) wherein said thermoelectric power sources have an electromotive force which can be generated, that are different from each other (col. 5, lines 4-7).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20140199641 A1) in view of Thiele (US 3005487 A), as applied to claim 1, and further in view of Virag (US 20120276488 A1).
Regarding claim 6, modified Chian fails to disclose wherein at least one of either the two thermoelectric power sources comprises a thermopile.  However, Virag teaches using a thermoelectric power source comprising a thermopile (which is a plurality of thermocouples, see para. 3) for powering a gas valve (para. 21). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein at least one of either the two thermoelectric power sources comprises a thermopile since the modification is merely a simple substitution of one type of thermoelectric power source for another.  Moreover, the results would have been predictable since the thermopile is also used to power a gas valve.  
Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20140199641 A1) in view of Thiele (US 3005487 A), as applied to claim 1, and further in view of Sukumaran (US 20170263060 A1).
Regarding claim 8, Chian discloses wherein said control and command unit includes a an electronic circuit (para. 21, 28), but fails to disclose wherein said control and command unit has a programmable microprocessor, or is connected to, at least a monitoring device able to monitor the electromotive force generated by one or both of said thermoelectric power sources and to signal their functioning state and/or wear in relation to the electromotive forces measured.  
However, Sukumaran teaches a system for detecting sensor faults, comprising a control and command unit comprising a programmable microprocessor and an electronic circuit (para. 94), and wherein the control and command unit (portion of controller 202 that is not the monitoring device, see para. 22) has, or is connected to, at least a monitoring device (portion of command unit 202 that monitors the fault detection) able to monitor the electromotive force generated by one or both of said sensors and to signal their functioning state and/or wear in relation to the electromotive forces measured (para. 28).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein said control and command unit includes a programmable microprocessor and an electronic circuit and has, or is connected to, at least a monitoring device able to monitor the electromotive force generated by one or both of said thermoelectric power sources and to signal their functioning state and/or wear in relation to the electromotive forces measured.  Replacing the microcontroller of Chian with a microprocessor and electronic circuit is obvious because it is merely a simple substitution of one type of controller (microcontroller of Chiang) for another (microprocessor).  Moreover, the substitution would have been predictable since a microcontroller and a microprocessor can perform the same tasks and functions.  The motivation to include the monitoring device is so that the operator can be alerted if the thermoelectric power sources are not operating correctly, and so that corrective measures can then be taken.  
Regarding claim 9, Chian fails to disclose wherein said control and command unit has, or is connected to, a sensor able to detect the electric voltage of one or both of said thermoelectric power sources and, if said electric power voltage detected is greater than a threshold value of electric voltage, or the difference of electric voltage between said thermoelectric power sources is comprised in a predetermined voltage range, said sensor is configured to send an alarm signal 
However, Sukumaran teaches a system for detecting sensor faults, wherein a control and command unit (portion of controller 202 that does not monitor for faults, see para. 22) has, or is connected to, a sensor (portion of command unit 202 that monitors for faults) able to detect the electric voltage of one or more sensing units and, if said electric power voltage detected is greater than a threshold value of electric voltage, said sensor is configured to send an alarm signal (paras. 28, 40).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein said control and command unit has, or is connected to, a sensor able to detect the electric voltage of one or both of said thermoelectric power sources and, if said electric power voltage detected is greater than a threshold value of electric voltage, or the difference of electric voltage between said thermoelectric power sources is comprised in a predetermined voltage range, said sensor is configured to send an alarm signal.  The motivation to combine is so that the operator can be alerted if the thermoelectric power sources are not operating correctly.  

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered.

                                                  112 Rejections
Applicant asserts that there is sufficient structure disclosed for the monitoring device 25, according to paragraphs 82 and 83 of the US publication, and that “a person having ordinary skill in the art would determine that the monitoring device is an electronic component which can electronically detect an electromotive force, compare it with predefined reference values and according to the comparison signals a functioning state and/or wear state”.  The Examiner respectfully disagrees that the corresponding structure has been identified.  
Paragraphs 82 and 83 do not provide a corresponding structure for the monitoring device and simply state that the monitoring device is able to monitor the electromotive force, and that the device can be integrated in the command unit or connected to it.  Furthermore, paragraphs 82 and 83 do not state that the monitoring device is an electronic device, and even if a person skilled in the art would interpret such a device to be an electronic device, no specific structure corresponds to an electronic device.  An electronic device is a generic term that can encompass an unlimited number of devices.     

                                                       103 Rejections
Applicant asserts: 
Applicant respectfully submits that there is no disclosure nor any suggestion by Chian and/or Thiele of "a first thermoelectric power source coupled with said DC/DC electric voltage converter to feed said control and command unit, and a second thermoelectric power source coupled with at least one of either said first valve element or said second valve element to feed the at least one of either said first valve element or said second valve element. . .”  Additionally, there is no disclosure of “. . .  said thermoelectric power sources are separated and distinct one with respect to the other."

Examiner’s response: 
Chian in view of Thiele discloses the above limitations.  Chian discloses “a first thermoelectric power source coupled with said DC/DC electric voltage converter to feed said control and command unit”.  Thiele teaches two thermoelectric sources, including “a second thermoelectric power source coupled with at least one of either said first valve element or said second valve element to feed the at least one of either said first valve element or said second valve element  . . .  said thermoelectric power sources are separated and distinct one with respect to the other.”  The Examiner also provided several motivations for the rejection of claim 1 for why a person skilled in the art would combine the teachings of Thiele with the combustion control system of Chian, thereby arriving at the claimed invention.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/            Primary Examiner, Art Unit 3762